Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 31, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1-32 are currently pending. Claims 1, 4, 7, 9, 13, 16, 19, 24 and 25 have been amended by Applicants’ amendment filed 05-31-2022. No claims have been added or canceled by Applicants’ amendment filed 05-31-2022. 

Applicant's election without traverse of Group I, claims 1-10, directed to a compound of Formula (I); and the election of Species as follows: 
Species (A): wherein the structure of Formula (I) is:

    PNG
    media_image1.png
    93
    666
    media_image1.png
    Greyscale
, such that X is a carbon atom; A1 is L1-Z1; L1 is –OPO-3-(CH2CH2O)n-PO-3; n is 3; Z1 is 5’-OPO-3-GAGTCA-3’; A2 is L2-Z2 (claim 1); L2 is –OPO-3-(CH2CH2O)n-PO-3; n is 3; Z2 is 5’-TGACTCCC-3’; N1 is -NH-; N2 is –NH-; S1 and S2 and poly(ethylene glycol) chain; Y1 and Y2 are –NH2; and n1 and n2 are 1;
Species (B): wherein the functional moiety of Y1 and/or Y2 at each occurrence is the same functional moiety (claim 6);
Species (C): wherein step (b) comprises reacting via cycloaddition (claim 18); 
Species (D): wherein the initial oligonucleotide comprises a PCR primer-binding site sequence (claim 20); and
Species (E): the incoming oligonucleotide is from 3 to 30 nucleotides in length (claim 22), in the reply filed on May 18, 2021 was previously acknowledged.  

Claims 11-32 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 5 and 9 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 1-4, 6-8 and 10 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed May 7, 2019 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/CN2018/079315, filed on March 16, 2018, which claims the benefit of Chinese patent application PCT/CN2017/077108, filed March 17, 2017.

Acknowledgment is made of Applicant's claim for foreign priority based on applications filed in China on March 17, 2017. 

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application PCT/CN2018/079315, filed March 17, 2017, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 1 does not have support for; “[A] compound of Formula I, wherein A1 is a first moiety comprising a first linker and a first single-stranded oligonucleotide attached at its 3’ terminus to the first linker; A2 is a second moiety comprising a second linker and a second single-stranded oligonucleotide attached at its 5’ terminus to the second linker, wherein the second oligonucleotide is at least partially complementary to the first oligonucleotide”. Therefore, the priority date for the presently claimed invention is March 16, 2018, the filing date of PCT/CN2018/079315. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claims 1-4, 6-8 and 10 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed May 31, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 102
	The rejection of claims 1-4, 6, 8 and 10 is withdrawn under 35 U.S.C. 102(a1)/(a2) as being anticipated by Neri et al. (US Patent Application Publication No. 20110319278, published December 29, 2011) as evidenced by Lodish et al. (Molecular Cell Biology, 4th Edition, New York, W. H. Freeman Ed., 2000, 1-9).
	Neri et al. do not specifically exemplify wherein X is an atom covalently linked to each of A1, A2, M1 and M2.
	In view of the withdrawn rejection, Applicants’ arguments are rendered moot.

Claim Rejections - 35 USC § 103
The rejection of claims 1-4, 6-8 and 10 is withdrawn under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication No. 20040146941, published July 29, 2004) in view of Morgan et al. (US Patent Application Publication No. 20120245040, published September 27, 2012) as evidenced by Sigma-Aldrich (Millipore Sigma, 2021, 1-2); and Albert.io (The Albert Team, 2020, 1-11).
Zhang et al. do not specifically exemplify wherein X is an atom covalently linked to each of A1, A2, M1 and M2.
	In view of the withdrawn rejection, Applicants’ arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: the Examiner has interpreted the term “at least partially complementary” in claim 1 to refer to a first single-stranded oligonucleotide and a second single-stranded oligonucleotide that are partially hybridized (e.g., partially single-stranded and partially double-stranded); and/or to refer to a first single-stranded oligonucleotide and a second single-stranded oligonucleotide that are not hybridized, but the first single-stranded oligonucleotide comprises at least one complementary base to the second single-stranded oligonucleotide.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-4, 6-8 and 10 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “at least partially complementary” in line 10 because the term “at least partially” includes “complete” complementarity. Moreover, the claims uses the term “comprising” which is open ended and does not exclude additional element such as a double-stranded portion, such that it is unclear whether the first single-stranded oligonucleotide and the second single-stranded oligonucleotide are partially hybridized (e.g., partially single-stranded and partially double-stranded); whether the first single-stranded oligonucleotide and the second single-stranded oligonucleotide are hybridized to form a double stranded oligonucleotide; and/or whether the first single-stranded oligonucleotide and the second single-stranded oligonucleotide are not hybridized and, thus, the metes and bounds of the claim cannot be determined.
Claims 2-4, 6-8 and 10 are indefinite insofar as they ultimately depend from claim 1.
	
Claim Rejections - 35 USC § 102
(1)	The rejection of claims 1-4 and 6-8 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Chee et al. (International Patent Application WO03002979, published January 9, 2003). 
Regarding claims 1-4, 6, 8 and 10, Chee et al. teach compositions and methods for multiplex decoding of microspheres array sensors (interpreting an array and microspheres as a molecular scaffold, claim 1) (Abstract). Chee et al. teach in Figure 13, the construction of probes on beads (interpreted as a plurality of features) containing encoding sequences (interpreted as a cleavage sequence), zipcodes (interpreted as a positional domain), and a gene-specific sequence (interpreted as capture domain) (interpreted as comprising a first linker and a second linker; encompassing single stranded oligonucleotides at least partially complementary; and attached 5’ to 3’ with free 3’ end, claims 1 and 4). Figure 13 is shown below:

    PNG
    media_image2.png
    199
    700
    media_image2.png
    Greyscale

Figure 13
Chee et al. teach forming a surface comprising individual sites on a substrate and distributing microspheres on the surface such that the individual sites comprise microspheres (interpreted as molecular scaffolds), wherein the microspheres comprise at lease a first and a second subpopulation each comprising: (i) a bioactive agent, wherein bioactive agents are nucleic acids (interpreted as single stranded oligonucleotides); and (ii) an identifier binding ligand that will bind a decoder binding ligand such that the identification of the bioactive agent can be elucidated (interpreted as comprising a tag; spacer; linkers; functional groups, claim 4) (pg. 4, last full paragraph). Chee et al. teach primer extension labeling of decoder oligonucleotides, wherein that the four nucleotides are each labeled with a discrete label (interpreted as comprising PCR primer binding sites, claim 8) (pg. 8, Figure 8 and Figure 12). Chee et al. teach that an “array” means a plurality of candidate agents in an array format, wherein arrays contain from about 2 different bioactive agents to many millions (interpreted as a valence of at least 4, claim 1) (pg. 8, last partial paragraph). Chee et al. teach that the “target sequence” means a nucleic acid sequence on a single strand of nucleic acid, wherein the target sequence can be a portion of a gene, a regulatory sequence, genomic DNA, cDNA, RNA including mRNA and rRNA, wherein each microsphere in the subpopulation of microspheres can contain the same bioactive agent (interpreted as encompassing first and second single stranded oligonucleotides at least partially complementary; and same functional moiety, claims 1, 4 and 6) (pg. 18, first full paragraph, lines 1-3). Chee et al. teach that DNA polymerase is used to extend a primer using fluorescently labeled ddNTPs, such that the capture probe can be extended, such that the probe must either be synthesized 5’ to 3’ on the bead, or attached at the 5’ end, to provide a free 3’ end for polymerase extension (interpreted as single strand oligonucleotides at least partially complementary, claim 1) (pg. 62, first full paragraph). Chee et al. teach that bioactive agents are naturally occurring proteins or fragments of naturally occurring proteins; that they can be obtained from a variety of sources including libraries of synthetic or natural compound, such that in a preferred embodiment, bioactive agents are random peptides from about 5 to about 30 amino acids and, preferably, 7 to 15 amino acids, including libraries of synthetic or natural compound (interpreted as a random hexamer), such that in a preferred embodiment, bioactive agents are libraries of nucleic acids including DNA and RNA, wherein bioactive agents comprise functional groups for structural interaction with proteins including amine, carbonyl, hydroxyl or carboxyl groups (interpreted as encompassing first and second single stranded oligonucleotides at least partially complementary; and amine groups, claims 1, 3 and 4) (pg. 13, second full paragraph; pg. 13; last partial paragraph, lines 1-2; pg. 14, second full paragraph; pg. 14, third full paragraph, lines 1-4; and pg. 16, second full paragraph, lines 1-2). Chee et al. teach that nucleic acids can be single stranded or double stranded, wherein the nucleic acid can be DNA, both genomic and cDNA, RNA including mRNA, or a hybrid, such that the target sequence can be any length, wherein longer sequences are more specific (interpreted as encompassing first and second single stranded oligonucleotides at least partially complementary, claims 1 and 4) (pg. 16, first partial paragraph, lines 8-10). Chee et al. teach that two bead systems can be used, for example, magnetic beads comprising the target analytes can be used to “pull out” those beads that will bind to the targets, followed by subsequent release of the magnetic beads such as via temperature elevation, and addition to an array, wherein beads can be either selectively tagged or released from the array such as through the use of a photocleavable linker (interpreted as comprising linkers, claims 1 and 4) (pg. 24, first full paragraph, lines 10-13; and pg. 26, fifth full paragraph, lines 7-9). Chee et al. teach affinity capture utilizing hybridization can be used to attach cloned nucleic acids to beads, for example, polyA+RNA is routinely captured by hybridization to oligo-dT beads (pg. 17, first full paragraph, lines 1-3). Chee et al. teach that the size of the array will depend on the composition and end use of the array, such that an array will comprise from two to as many as a billion or more different beads and, thus, very high density, moderate density, low density, and very low density arrays can be made, wherein it is possible to have as many as 40,000 or more different fibers and beads in a 1 mm2 fiber optic bundle (corresponding to encompassing an area of less than about 1 mm2, claim 1) (pg. 8, last partial paragraph; and pg. 9, first full paragraph). Chee et al. teach that bead size ranges from nanometers (e.g., 100 nm) to millimeters (e.g., 1 mm) (pg. 12, last partial paragraph). Chee et al. teach that substrates include glass, modified or functionalized glass, plastics (including acrylics, polystyrene, polyethylene, Teflon, etc.), nylon, nitrocellulose, carbon, metals, and a variety of other polymers (interpreted as X is a molecular scaffold; and a polyatomic scaffold comprising carbon; and acrylates or polymers as comprising groups as recited in instant claim 2, claims 1 and 2) (pg. 9, second full paragraph). Chee et al. teach that a plurality of identical sensor elements are used (interpreted as comprising the same functional moiety, claim 6) (pg. 54, last partial paragraph). Chee et al. teach that the linker can be any spacer element including alkyl linkers and polymer linkers (interpreted as encompassing alkylene spacers, claim 7) (pg. 44, first full paragraph). Chee et al. teach that the terms “target analyte” or “analyte” refer to any atom, molecules, ion, molecular ion, compound or particle to be either detected or evaluated for binding partners (interpreted as X is an atom, claim 1) (pg. 58, third full paragraph, lines 2-5).
	Chee et al. do not specifically exemplify the phosphate linker as recited in instant claim 10 (instant claim 10).
 Chee et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed May 31, 2022 have been fully considered but they are not persuasive.  Applicant has not addressed the 35 USC 102 rejection with respect to Chee et al. Thus, the claims remain rejected for the reasons of record.

Claim Rejections - 35 USC § 103
The rejection of claims 1-4, 6-8 and 10 is maintained under 35 U.S.C. 103 as being unpatentable over MacConnell et al. (ACS Combinatorial Science, 2015, 17, 518-534) in view of Zhang et al. (US Patent Application Publication No. 20040146941, published July 29, 2004; of record). 
	Regarding claims 1-4, 6-8 and 10, MacConnell et al. teach DNA-encoded solid-phase synthesis (DESPS) comprising parallel compound synthesis in organic solvent and aqueous enzymatic ligation of unprotected encoding dsDNA oligonucleotides, wherein computational encoding language design yielded 148 thermodynamically optimized sequences with Hamming string distance ≥ 3 and total read length < 100 bases for facile sequencing, such that ligation is efficient, specific, and directional over 6 encoding positions, wherein a series of isomers served as a test-bed for DESPS’s utility in split-and-pool diversification, such that a single-bead quantitative PCR detected 9 X 104 molecules/bead and sequencing allowed for elucidation of each compound’s synthetic history, and the synthesis of a 75 645-member OBOC library containing scaffold (interpreting the scaffold as comprising 9 X 104 molecules/bead; and a valence of at least 4, claim 1) (Abstract, lines 9-16). MacConnell et al. teach that when implemented on solid-phase synthesis, the resulting molecular libraries can be spectacularly large, such that “one-bead-one-compound” (OBOC) libraries, which can contain thousands to millions of different members, are trivial to prepare by parallel synthesis involving a very modest 20-40 different chemical diversity elements such as alkyl amines in a peptoid library and sometimes just one bond construction strategy, such as amide bond formation (interpreted as amine groups, claim 3) (pg. 518, col 2; last partial paragraph, lines 8-13; and pg. 519, col 1; first partial paragraph). MacConnell et al. teach in Figure 1, DNA-encoded solid-phase synthesis, with Figure 1 (A through C) are shown below:
[AltContent: rect][AltContent: rect]
    PNG
    media_image3.png
    410
    498
    media_image3.png
    Greyscale
    

    PNG
    media_image4.png
    202
    496
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    113
    498
    media_image5.png
    Greyscale

wherein the synthesis comprises: (A) TentaGel Rink-amide resin is first elaborated with a common linker (grey) containing a coumarin chromophore and arginine, such that the linker is functionalized with an alkyne and Fmoc-protected glycine; azide-functionalized DNA headpiece (HDNA), consisting of two complementary strands of DNA (cyan) covalently joined via two PEG tethers (magenta), is coupled sub-stoichiometrically to alkyne sites via CuAAC, yielding bifunctional-HDNA resin (interpreting the TentaGel bead and the encoding region as X, a molecular scaffold comprising a C3-12 alkynyl; interpreting the phosphorous groups as an atom with a valence of 4 covalently linked to A1, A2, M1 and M2; first linker; second linker; S1 and S2 are the same PEG; at least partially complementary oligonucleotides; the compound obtained by PCR as comprising copies of the HDNA molecule; deprotected NHFmoc as the same functional moiety; structure of Formulas (I) and (II) including linkers, functional moieties, spacers, and oligonucleotides L1, L2, Z1, Z2, N1, N2, S1, S2, Y1 and Y2; and -OPO3-(CH2CH2O)n-PO3-; and comprising PCR primer binding sites, claims 1-4, 6-8 and 10) (pg. 520, col 1; Figure 1, lines 1-10). MacConnell et al. teach in (B) a forward primer module (green) is first enzymatically ligated to the resin; encoded synthesis proceeds as alternating steps of monomer coupling (scaffold elements shown in purple hues, side chain elements shown in orange hues), and coding module ligation (in purple or orange hues), such that after the last encoding step, a reverse primer module (green) is ligated, such that the finished resin displays oligomer and a structure-encoding DNA message flanked by primer binding sequencing for PCR amplification (interpreted as a valence of at least 4; amplification of the molecules on the beads; PEG with n = 3; and a PCR primer binding site, claims 1, 3, 4, 7 and 8) (pg. 520, col 1; Figure 1, lines 10-19). MacConnell et al. teach in (C) that the DNA sequence encodes the series of reaction conditions that the bead experiences, such that the DNA sequence encodes acylation with chloroacetic acid, treatment with methylamine, acylation with (2S,3E)-5-chloro-2,4-dimethyl-3-pentanoic acid, treatment with 3-methoxypropylamine, and acylation with N-Fmoc-L-proline followed by Fmoc removal (pg. 520, col 1; Figure 1, lines 19-24). MacConnell et al. teach that single-bead analysis of the resin-bound product is accomplished by cleavage of oligomer under acidic conditions followed by mass spectrometric analysis, or by PCR amplification followed by sequencing; and the sequence that are used to assemble the encoding DNA are composed of two hybridized, partially complementary synthetic oligonucleotides (pg. 520, col 2; first and second partial paragraphs). MacConnell et al. teach the synthesis of each compound (1-8, Chart 1) occurred in a filtration microtiter plate using bifunctional-HDNA resin and the protocol outlined in Scheme 1, wherein DE+ beads simultaneously served as a measure of the maximum viable templates per bead for PCR amplification and a benchmark for determining the impact of chemical synthesis conditions on the integrity of the encoding DNA, such that that single-bead qPCR analysis of DESPS and DE+ samples (N = 10 each analysis) measured an average of 4 x 106 DNA molecules/bead for single DE+ beads (interpreted as a bead comprising a valence of at least 4, claims 1, 3 and 4) (pg. 523, col 2, last partial paragraph; pg. 524, col 1, Chart 1; and pg. 524, col 1, first partial paragraph). MacConnell et al. teach that each monomer position was encoded using two modules with each module being 1 of 10 different coding sequences, wherein 15 modules per position can encode 225 diversity elements or 1 x 107 trimers; and that while a language based on dinucleotide overhang ligations is inherently limited to 6 encoding positions (12 non-palindromic dinucleotides; 2 primer modules; 4 chemical diversity-encoding positions), our trinucleotide overhang-based language minimally provides the capacity for 30 diversity-encoding positions (interpreted as a bead comprising a valence of at least 4, claims 1, 3 and 4) (pg. 527, col 1, first full paragraph).
	MacConnell et al. does not specifically exemplify wherein Y1 and Y2 are the same functional moiety (instant claim 6, in part).
Regarding claim 6 (in part), Zhang et al. teach a chemical tag can include a core plurality of substituents attached directly to the core (interpreting the core as a molecular scaffold and a polyatomic scaffold), wherein the substituents of each chemical tag from a subset of a closed set of possible substituents can be used to track an object (Abstract). Zhang et al. teach a chemical tag to encode the identity of an object on a solid support, such as in combinatorial or split-and-mix synthesis, one or more tags can to encode the reaction history and the identity of the compound linked to the solid support, or with a screen for biological activity of a compound linked to a solid support (paragraph [0005]). Zhang et al. teach that in a plurality of different chemical tags, each tag can include a core and a plurality of substituents to the core, at least one substituent including a repeating unit, and each different chemical tag including the repeating unit (interpreted as a common sequence that serves as a primer for PCR, claim 8) (paragraph [0007]). Zhang et al. teach that the subset of substituents can include a repeating unit that is the same for all substituents of the subset (interpreted as Y1 and/or Y2 at each occurrence is the same functional moiety, claim 6) (paragraph [0008], lines 2-4). Zhang et al. teach that each core can be based on ethylene glycol, propylene glycol, glycerol, pentaerythritol, or a carbohydrate, wherein each chemical tag can including a charged or ionizable moiety, a chromophore, or fluorophore; each tag having the formula X-[Yi-(R1)m-R2]n, wherein X is a substituted or unsubstituted alkyl, cycloalkyl, heterocycloalkyl, alkoxy, alkenyl, or heteroaryl group; Y can be –CRaRb-, -C(O)-, -S(O)-, -O-, and NRa-, wherein each Ra and Rb can be hydrogen, halo, or substitute or unsubstituted C1-C6 alkyl group (paragraphs [0008]-[0011]). Zhang et al. teach commercially existing resin microbeads including Rink resin microbeads or macrobeads (interpreting microbeads as molecular scaffolds) that can be modified by attachment of a polyethyleneglycol (PEG) polymer chain for the encoding technique as shown in Scheme 9, wherein the amine-functionalized beads (interpreted as comprising amine functional groups) are reacted with PEG with an amine group protected by a protecting group 1 (PG1) in the short arm and an amine group protected by a different protecting group 2 (PG2) in the long arm (also interpreted as the first and/or second functional groups are amine groups), wherein the long arm is designed to attach to the compound being synthesized, and the short arm is designed to be attached to tags, and wherein the beads serve as a solid support for combinatorial synthesis (interpreted as a molecular scaffold; a polyatomic scaffold; a first moiety and a second moiety comprising a PEG linker; and a third and fourth moiety comprising a functional group; and functional groups are amines for building peptides/oligonucleotides; each short arm and long arm representing different functional moieties at each occurrence; and a polyatomic scaffold, claims 1-4) (paragraph [0065], lines 1-13), wherein Rink resins encompass a broad variety of 4-((2,4-dimethoxy-phenyl)(Fmoc-amino)methyl)-phenoxyalkyl functionalized supports as evidenced by Sigma-Aldrich (pg. 1, first full paragraph, lines 1-2). A representative bead from Scheme 9 is shown below:
 
    PNG
    media_image6.png
    198
    440
    media_image6.png
    Greyscale

                                                               
    PNG
    media_image7.png
    186
    394
    media_image7.png
    Greyscale

“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of chemically tagging a plurality of substituents attached to a core as exemplified by Zhang et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the method of DNA-encoding compounds in split-and-pool solid-phase, combinatorial synthesis as disclosed by MacConnell et al. to include substituents of each chemical tag to form subset of a closed set of possible substituents as taught by Zhang et al. with a reasonable expectation of success in encoding the reaction history including stereochemical and regiochemical diversity of a compound set in a DNA-encoded library; and/or in identifying and structurally elucidating complex compounds linked to the solid support because MacConnell et al. teach a computationally encoding design to prepare a series of compounds or libraries that exhibit diversity in both scaffold configuration and isomerism including the DNA-encoded solid-phase synthesis of unprotected DNA oligonucleotides, while Zhang et al. teach chemical encoding for combinatorial synthesis, wherein each tag can comprise a core and a plurality of substituents, wherein a subset of substituents comprising the same repeating unit can be identified as part of the subset of a closed set of possible substituents including encoding the reaction history of library members within a set; and/or for identifying the chemical structure of complex compounds including compounds that have been stereochemically, regiochemically and/or thermodynamically optimized.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed May 31, 2022 have been fully considered but they are not persuasive.  Applicant has not addressed the 35 USC 103 rejection with respect to MacConnell et al. in view of Zhang et al. Thus, the claims remain rejected for the reasons of record.


New Objections/Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(2)	Claims 1-4, 6-8 and 10 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Morgan et al. (International Patent Application WO2006135786, published December 21, 2006). 
Regarding claims 1-4, 6-8 and 10, Morgan et al. teach a method of synthesizing libraries of molecules which include an encoding oligonucleotide tag (Abstract). Morgan et al. teach that the building blocks can be amino acids and/or peptidomimetic structures such as a dipeptide, tripeptide, tetrapeptide or pentapeptide mimetic (pg. 20, last partial paragraph). Morgan et al. teach a method of synthesizing a compound comprising a functional moiety which is operatively linked to an encoding oligonucleotide (pg. 21, first full paragraph, lines 1-3). Morgan et al. teach a linking moiety having the structure (I) shown below:

    PNG
    media_image8.png
    249
    293
    media_image8.png
    Greyscale

wherein A is a functional group that can form a covalent bond with a building block; B is a functional group that can form a bond with the 5’-end of an oligonucleotide; and C is a functional group that can form a bond with the 3’-end of an oligonucleotide; D, E, and F are chemical groups that link functional groups A, C and B to S, which is a core atom or scaffold, such that D, E and F are each independently a chain of atoms such as a alkylene chain or an oligo(ethylene glycol) chain, wherein D, E and F can be the same or different (interpreted as X, A1, A2 and M1; X encompasses a carbon atom or phosphorus atom; Y1 and/or Y2 is the same functional group; S1 and S2 are poly(ethylene glycol) chain, claims 1, 2, 6-8) (pg. 31, last partial paragraph; and pg. 32, first partial paragraph). Morgan et al. teach in Example 1, the synthesis of a library comprising on the order of 105 distinct members using the following reagents, wherein Compound 1 has the structure:
[AltContent: rect][AltContent: rect]
    PNG
    media_image9.png
    200
    717
    media_image9.png
    Greyscale

wherein X is phosphorus; L1 and L2 and oxygen having a valence of at least 2; Z1 and Z2 are single stranded oligonucleotides; Y1 and Y2 and functional moieties; and phosphate linkers as recited, claims 1, 4 and 10) (Example 1, pgs. 58-63)
Morgan et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claims 1-4, 6-8 and 10 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639